20-01188-jlg Doc 1-12 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document      06/20/20
                                          4 Filed      21:15:49
                                                  10/17/19 Page 1Doc
                                                                 of 2 4 Notice
                                  Pg 1 of 3




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
In the Matter of the Petition of Dalia Genger, as            DOCKET NO. 19-cv-9365
Trustee of The Orly Genger 1993 Trust Established
on Dec. 13, 1993 by Arie Genger, grantor.__________
Dalia Genger, trustee of the Orly Genger 1993 Trust,         N.Y. County Surrogate Court
                                                             Index No. 2008-0017/E
                              Petitioner,
                 v.

Orly Genger, Arie Genger, Glenclova Investment
Company, TR Investors, LLC, New TR Equity I,
LLC, New TR Equity II, LLC, Trans-Resources,
Inc., Arnold Broser, David Broser, John Does 1-20,
and Jane Does 1-20,

                        Respondents.
______________________________________________

                  PETITIONER’S STATEMENT PURSUANT TO
             FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027(E)(3)

   1. Petitioner, Dalia Genger (“Dalia”), by her counsel, in opposition to the Notice of Removal

       filed by the Bankruptcy Trustee for the bankruptcy estate of respondent Orly Genger, dated

       October 9, 2019, and pursuant to Federal Rule of Bankruptcy Procedure 9027(e)(3), hereby

       states that she does not consent to removal to this Court, and does not consent to the entry

       of final orders or judgment by this Court.

   2. Further, Dalia does not consent to the proposed (also by the Bankruptcy Trustee) transfer

       of this case to the U.S. District Court for the Western District of Texas, nor to the entry of

       final orders or judgment by such court.

   3. On or about June 14, 2016, Dalia, as then trustee of the Orly Genger 1993 Trust (the “Orly

       Trust”), commenced the underlying proceeding in the New York County Surrogate’s

       Court, seeking the turnover of certain assets belonging to the Orly Trust. There are several

       motions, including those brought by Respondents, sub judice in the Surrogate’s Court.




                                                                                                        1
20-01188-jlg Doc 1-12 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document      06/20/20
                                          4 Filed      21:15:49
                                                  10/17/19 Page 2Doc
                                                                 of 2 4 Notice
                                  Pg 2 of 3



   4. In June 2019, Dalia resigned as Trustee of the Orly Trust, and substituted Michael Oldner

      as the new Trustee.

   5. As there may be a dispute over the validity of her resignation and the appointment of the

      substituted Trustee, see ECF Doc. No. 1, Notice of Removal, dated October 9, 2019, fn.

      1, Dalia is filing this statement of no consent protectively, in order to preserve the

      objections of the Trustee to the removal of the underlying proceeding.

   6. And to the extent that this Court or the Surrogate’s Court considers Dalia or her counsel as

      still representing the ‘office of the trustee’ (collectively “Office”) of the Orly Trust, the

      Office, in opposition to the Notice of Removal filed by the Bankruptcy Trustee for the

      bankruptcy estate of respondent Orly Genger, dated October 9, 2019, and pursuant to

      Federal Rule of Bankruptcy Procedure 9027(e)(3), does not consent to removal to this

      Court, and does not consent to the entry of final orders or judgment by this Court and does

      not consent to the proposed (also by the Bankruptcy Trustee) transfer of this case to the

      U.S. District Court for the Western District of Texas, nor to the entry of final orders or

      judgment by such court.

   7. Neither Dalia nor the Office is waiving any rights by filing this Rule 9027(e)(3) statement,

      including but not limited to the right to seek abstention, remand, withdrawal of the reference,

      or any other claim, right, or action.

Dated: New City, New York
       October 15, 2019                              _________/s/___________________
                                                     Judith Bachman, Esq.
                                                     THE BACHMAN LAW FIRM PLLC
                                                     Attorneys for Petitioner, Dalia Genger
                                                     365 S. Main Street, 2nd Floor
                                                     New City, New York 10956
                                                     (845) 639-3210




                                                                                                        2
20-01188-jlg Doc 1-12 Filed 06/20/20
      Case 1:19-cv-09365-AKH          Entered
                               Document       06/20/20
                                         4-1 Filed     21:15:49
                                                   10/17/19 Page 1Doc
                                                                   of 14 Notice
                                  Pg 3 of 3



                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on October 16, 2019, the foregoing document was

served upon each of the counsel to the parties to the New York Surrogate’s Court action, at the

last known address set forth below, by (i) depositing one (1) true and correct copy of the same,

enclosed in a postpaid, properly addressed wrapper, in an official depository of the United States

Postal Service within New York State and (ii) via e-filing the foregoing document with this Court.

Andrew R. Kurland, Esq.                                     Gerald Greenberg, Esq.
Michael Paul Bowen, Esq.                                    Gelber Schachter & Greenberg
Kasowitz Benson Torres LLP                                  Counsel to Arie Genger
Counsel to the Bankruptcy Trustee                           1221 Brickell Avenue, Suite 2010
1633 Broadway                                               Miami, FL 33131
New York, New York 10019

Spencer L. Schneider, Esq.
Counsel to Michael Oldner
39 Broadway, 32nd Floor
New York, New York 10006

John Boyle, Esq.
Counsel to Respondents
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036

John Dellaportas, Esq.
Emmet Marvin & Martin LLP
Counsel to Sagi Genger 1993 Trust & Sagi Genger
120 Broadway, 32nd Floor
New York, New York 10271

Chris Gartman, Esq.
Counsel to Arnold Broser and David Broser
1 Battery Park Plaza
New York, New York 10004


                                                    __________/s/______________________
                                                    Judith Bachman, Esq.




                                                                                                     3
